EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1 and 2 have been amended to now read:
	1. A high-powered sanitary pump comprising: 
a case 
an impeller a front of the case and is discharged to an outlet a rear of the inlet 
wherein a front of a cover housing an outside of the driving shaft a rear of the case such that the coupling holes can be rotated between the assembly bolts, and wherein the case an outer face of the assembly stepped groove in such a way that a fastening bolt a rim of the cover discharging the fluid not by forced pressure that forcedly pushes the fluid but by pressure inducing a gentle flow when the impeller rotates.

2. The high-powered sanitary pump according to claim 1, wherein a seal housing an inner center of the case 

REASONS FOR ALLOWANCE
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is coupling holes of the cover housing being formed in a long hole shape and the cover housing is coupled with the case such that the coupling holes can be rotated between the assembly bolts. These limitations, in combination with the impeller including a cylindrical inhalation groove part formed at a rear of the inlet of the case and discharge pipes radially formed on the circumference of the inhalation groove part and respectively having discharge holes, the case including an assembly stepped groove formed at the front thereof and a cover having the outlet is inserted and coupled to protrude out of the assembly stepped groove, and a screw hole formed on an outer face of the assembly stepped groove in such a way that a fastening bolt having a head for pressing and fastening a rim of the cover is coupled with a screw hole so as to rotate and control a direction of the outlet of the case in the state where the pump is installed, make the claim read over the prior art. The sum of these limitations is not disclosed by the best prior art, cited in the attached form 892, and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746